 

Exhibit 10.4

 



AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS AMENDMENT (the “Amendment”) is entered into as of the date set forth below,
effective as of March 1st, 2015 (the “Effective Date”), by and between
Brainstorm Cell Therapeutics Ltd., a company organized under the laws of the
State of Israel, with offices at 12 Bazel street Petah-Tikvah, Israel,
registered # 513601021, (the "Company") and Alla Patlis of Salant 57 str.,Petah
Tikwa (the "Employee").

 

WHEREAS, the Company and the Employee entered into an Employment Agreement,
dated December 23rd, 2012 (together with any amendments, exhibits and schedules
thereto, the “Employment Agreement”); and

 

WHEREAS, the Company and the Employee desire to amend the Employment Agreement
on the terms and conditions more fully set forth herein;

 

NOW, THEREFORE, it is hereby agreed as follows:

 

1.Unless otherwise defined herein, all capitalized terms in this Amendment shall
have the meanings ascribed to them in the Employment Agreement.

 

2.As of the Effective Date, Employee will be entitled to a monthly gross Salary
of 20,000 NIS (in words: twenty thousand NIS).

 

3.Except as set forth herein, the provisions of the Employment Agreement shall
remain unchanged and in full force and effect.

 

 

IN WITNESS WHEREOF,

 

Company:

 

Brainstorm Cell Therapeutics Ltd.

 

By: Uri Yablonka

Title: COO

Signature: /s/ Uri Yablonka

 

Date: May 13, 2015

Employee:

 

Alla Patlis

 

Signature: /s/ Alla Patlis

 

Date: May 13, 2015

 

 

 



 

